Exhibit 10.1

TECO ENERGY, INC.
2010 EQUITY INCENTIVE PLAN
Performance Shares Agreement

 

TECO Energy, Inc. (the "Company") and ___________________ (the "Grantee") have
entered into this Performance Shares Agreement (the "Agreement") dated _______
under the Company's 2010 Equity Incentive Plan (the "Plan").  Capitalized terms
not otherwise defined herein have the meanings given to them in the Plan.

 

1.Grant of Performance Shares.  Pursuant to the Plan and subject to the terms
and conditions set forth in this Agreement, the Company hereby grants, issues
and delivers to the Grantee ________________ shares of its Common Stock (the
“Target Performance Shares”) as of the date of this Agreement.  The Target
Performance Shares, if not previously forfeited, will vest based on the
achievement of the Performance Measurement determined pursuant to Section 2
hereof, or pursuant to Section 7 in the event of a Change in Control.  In
addition to the Target Performance Shares, after the end of the Performance
Period (defined below), the Grantee may receive additional shares of the
Company’s Common Stock based on the achievement of the Performance Measurement
determined pursuant to Section 2 hereof. These additional shares of Common Stock
are referred to in this Agreement as the “Additional Performance Shares”, and
together with the Target Performance Shares, are referred to as the “Performance
Shares”.  Provided, however, no Performance Shares shall vest unless the
“Executive Officer Performance Goal” set forth in Schedule A has been satisfied.

 

2.Vesting of Performance Shares.  Upon the Vesting Date (as defined in Section
5), the restrictions on the Performance Shares will terminate.  Any Target
Performance Shares that do not vest in accordance with this Agreement will be
forfeited and returned to the Company as of the Vesting Date.  The Additional
Performance Shares, if any, will be issued, granted and delivered to the Grantee
no later than 30 days after the Vesting Date.  At the end of the Performance
Period, the number of Performance Shares, if any, that will vest on the Vesting
Date, will be determined in accordance with the following formula:

 

(a) The Performance Reward Percentage multiplied by the Target Performance
Shares

Plus

(b) If the TSR Bonus Multiplier is achieved, the product of (a) above multiplied
by one-third



The "Performance Reward Percentage" is the percentage shown in column B
corresponding to the Performance Measurement in column A in the table
below.  The Performance Reward Percentage will be interpolated in proportion to
the corresponding placement in column A.  

 

A

Performance

Measurement

B

Performance Reward

Percentage

Cumulative EPS of less than $____

0%

Cumulative EPS of $______

50%

Cumulative EPS of $______

100%

Cumulative EPS of $_____ or more

150%



--------------------------------------------------------------------------------



The "Performance Period" is the period beginning January 1, 20___ and ending on
December 31, 20___, unless terminated earlier pursuant to Section 6, in which
case the Performance Period will end on the last business day of the year in
which employment was terminated, or if terminated earlier pursuant to Section 7,
in which case the Performance Period will end on the last day of the year prior
to the Change in Control.

 

The "Performance Measurement" is a measurement at the end of the Performance
Period of the Company’s cumulative earnings per share calculated by adding the
Company’s earnings per share for each year in the Performance Period
(“Cumulative EPS”).  Cumulative EPS shall be calculated to three decimal places
and the Company’s earnings per share for any year shall be the Company’s
earnings on a per share basis, which may be adjusted at the discretion of the
Committee to exclude the effect of any of the following events that impact such
calculation: (i) any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, extraordinary dividend or divestiture (including a
spin-off) or any other change in corporate structure or shares; (ii) any
purchase, acquisition, sale, disposition or write-down of a significant amount
of assets or a significant business; (iii) any change in accounting principles
or practices, tax laws or other such laws or provisions affecting reported
results; (iv) any uninsured catastrophic losses or extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30, provided that
the exclusion of the impact of the foregoing specified events from the
calculation shall only be made to the extent permitted by Section 162(m) of the
Internal Revenue Code.  If the Performance Period is terminated prior to
December 31, 20___ pursuant to Section 6 or 7, the Performance Measurement and
Performance Reward Percentage shall be determined as shown on Schedule B
attached hereto.

 

The “TSR Bonus Multiplier” is achieved if the Company’s Total Shareholder Return
is in the top 25 percent of the companies in the Dow Jones conventional
electricity group and multiutility group or the successors to those two groups
as may be determined by the Committee (the “Peer Group”).  "Total Shareholder
Return" is the amount obtained by dividing (1) the sum of (a) the amount of
dividends with respect to the Performance Period, assuming dividend
reinvestment, and (b) the difference between the share price at the end and
beginning of the Performance Period, by (2) the closing share price at the
beginning of the Performance Period, with the share price in each case being
determined by using the average closing price during the 20 trading days
preceding (and inclusive of) the date of determination.  The share price will be
equitably adjusted for stock splits and other similar corporate actions
affecting the stock.  If the Company’s Total Shareholder Return is not in the
top 25 percent of the Peer Group, then the TSR Bonus Multiplier has not been
achieved and it shall be omitted from the formula set forth above.

 

3.Dividends. Each time that the Company declares a dividend on its shares of
common stock, an amount equal to the declared dividend multiplied by the number
of Target Performance Shares outstanding on the record date associated with such
dividend will be accrued on Grantee’s behalf on the payment date of such
dividend, subject to forfeiture as set forth in the last sentence of this
paragraph.   If the Performance Shares vest in accordance with Section 2,
Grantee will also receive a cash payment equal to the amount of any dividends
accrued over the Performance Period multiplied by the same Performance Reward
Percentage used to determine the amount of the Performance Shares that
vest.  Any dividends earned pursuant to this Section will be paid in cash to the
Grantee when the vested Performance Shares are delivered or as soon as

- 2 -

 

--------------------------------------------------------------------------------



practicable thereafter. Any dividends accrued with respect to the Performance
Shares will be forfeited if the related Performance Shares are forfeited.  

 

4.Restrictions on Performance Shares; Forfeiture.  Prior to vesting, unless
otherwise determined by the Committee:

(a)the Performance Shares may not be sold, assigned, pledged or transferred by
the Grantee; and

(b)all Performance Shares and accrued dividends will be forfeited and returned
to the Company and the Grantee will cease to have any right to receive any
Performance Shares or dividends pursuant to this Agreement, if the Grantee
ceases to be an employee of the Company or any business entity in which the
Company owns directly or indirectly 50% or more of the total voting power or has
a significant financial interest as determined by the Committee (an
"Affiliate"), other than terminations of employment covered by Sections 6(b),
(c) or 7 hereunder.

 

5.Certification and Vesting Date. Promptly after the end of the Performance
Period, the Company will calculate the number of Performance Shares that will
vest and the amount of dividends payable to Grantee pursuant to this
Agreement.  If the Performance Period ends on December 31, 20___ (that is, if
the Performance Period was not terminated earlier pursuant to Section 6 or 7,
below), the Company will submit its calculation regarding the Performance
Measurement and the corresponding Total Performance Reward Percentage to the
Compensation Committee of the Board for certification. Subject to any
restrictions on distributions of shares under the Plan, and subject to Section
13 of this Agreement, the Performance Shares, if any, will vest on the date of
the Compensation Committee’s certification.  If pursuant to Section 6 or 7,
below, the Performance Period ends with respect to the Grantee prior to December
31, 20___, then the Performance Shares earned under the Award, if any, will vest
as soon as practicable after the end of the Performance Period, or on the
Compensation Committee certification date, if such certification is required
under Section 162(m) of the Internal Revenue Code.  In no event will the Vesting
Date be more than 45 days after the end of the Performance Period.  The “Vesting
Date” is the date of the Compensation Committee’s certification, if applicable,
or if no certification is required, it is the date on which the shares vest,
which shall be as soon as practicable after the end of the Performance Period.  
  

6.Termination of Employment.  

 

(a)Voluntary Termination or Termination with Cause.  If before December 31,
20___, Grantee terminates his or her employment with the Company or any
Affiliate and Section 6(c) does not apply to such termination, or the Company or
any Affiliate terminates Grantee’s employment for Cause (defined below), all of
Grantee’s Target Performance Shares will be cancelled as of the date of such
termination and any dividends accrued with respect to Grantee’s Target
Performance Shares will be forfeited.  The Grantee will not be entitled to any
Additional Performance Shares.  For purposes of this Section 6, “Cause” means
any termination effected through the Company’s Positive Discipline program (or
any successor thereto).  (Provided, however, if termination occurs within 24
months following a Change in Control (as defined in Section 7), or prior to a
Change in Control under circumstances described in Section 7, then “Cause” shall
be defined as provided in that Section.)

- 3 -

 

--------------------------------------------------------------------------------



(b)Termination Other than for Cause.  If the Company or any Affiliate terminates
Grantee's employment other than for Cause before December 31, 20___, Grantee’s
Target Performance Shares will be prorated based on the number of months Grantee
was employed (with partial months rounded up to the nearest whole month)
beginning on the date of this Agreement to the date of termination, divided by
36 (the “Section 6(b) Prorated Target Performance Shares”). On the last business
day of the year in which the termination occurred, the Performance Period will
end and the number of Performance Shares that vest pursuant to this Agreement,
if any, will be determined based on the application of the formula defined in
Section 2, with the Section 6(b) Prorated Target Performance Shares substituted
for the Target Performance Shares in such formula.  All other outstanding Target
Performance Shares that do not vest pursuant to that formula will be cancelled
and forfeited, and any associated accrued dividends will be forfeited and
retained by the Company.  

 

(c)Death, Disability or Retirement.  If Grantee’s employment with the Company or
any Affiliate is terminated at any time prior to December 31, 20___ due to
death, a disability that would entitle the Grantee to benefits under the
long-term disability benefits program of the Company for which the Grantee is
eligible, or retirement at or after attainment of the age that is three years
before the Grantee’s Social Security Normal Retirement Age, or any earlier date
that the Committee determines will constitute a normal retirement for purposes
of this Agreement, Grantee will be entitled to receive a prorated award as
calculated under this Section.  Grantee’s Target Performance Shares will be
prorated based on the number of months Grantee was employed (with partial months
rounded up to the nearest whole month) beginning on the date of this Agreement
to the date Grantee’s employment terminated, divided by 36 (the “Section 6(c)
Prorated Target Performance Shares”).  On the last business day of the year in
which the termination occurred, the Performance Period will end and the number
of Performance Shares that vest pursuant to this Agreement, if any, will be
determined based on the application of the formula defined in Section 2, with
the Section 6(c) Prorated Target Performance Shares substituted for the Target
Performance Shares in such formula.  All other outstanding Target Performance
Shares that do not vest pursuant to that formula will be cancelled and
forfeited, and any associated accrued dividends will be forfeited and retained
by the Company.

 

7.Change in Control.  If, prior to December 31, 20___, Grantee's employment is
terminated other than by the Company for Cause or by Grantee without Good Reason
within 36 months following a Change in Control (as defined below), or prior to a
Change in Control under circumstances described in the next sentence, then (i)
if the Change in Control occurs after December 31, 20__, the Performance Period
will end on the last day of the year prior to the year in which the Change in
Control occurred and Grantee’s Performance Shares will vest as determined under
Section 2 of this Agreement, or (ii) if the Change in Control occurs before
December 31, 20__, then Grantee’s Target Performance Shares will vest.  For
purposes of this Agreement, Grantee’s employment will be deemed to have been
terminated following a Change in Control of the Company by the Company without
Cause or by Grantee with Good Reason, if (i) Grantee’s employment is terminated
by the Company without Cause prior to a Change in Control of the Company
(whether or not such a Change in Control ever occurs) and such termination was
at the request or direction of a "person" (as defined below) who has entered
into an agreement with the Company the consummation of which would constitute a
Change in Control of the Company, (ii) Grantee terminates Grantee’s employment
for Good Reason prior to a Change in Control of the

- 4 -

 

--------------------------------------------------------------------------------



Company (whether or not such a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such person, or (iii) Grantee’s employment is terminated by the
Company without Cause or by Grantee for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control of the Company (whether or not
such a Change in Control ever occurs).  If a Change in Control occurs prior to
December 31, 20__, and Grantee remains continuously employed through that date
by the Company’s successor or any business entity in which such successor owns
directly or indirectly 50% or more of the total voting power or has a
significant financial interest as determined by the Committee, then Grantee’s
Target Performance Shares shall vest as soon as practicable after December 31,
20__.

 

(i)A "Change in Control" means a Change in Control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Company is in fact required to
comply therewith; provided, that, without limitation, such a Change in Control
will be deemed to have occurred if:

(a)any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities;

 

(b)the following individuals cease to constitute a majority of the number of
directors then serving:  individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
shareholders of the Company was approved by a vote of at least two‑thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;

 

(c)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company's then outstanding securities; or

(d)the shareholders of the Company approve a plan of complete

- 5 -

 

--------------------------------------------------------------------------------



liquidation of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company's assets.



(ii)  "Good Reason" for termination by Grantee of Grantee’s employment will mean
the occurrence (without Grantee’s express written consent) after any Change in
Control of the Company, or prior to a Change in Control of the Company under the
circumstances described in the second sentence of Section 7 hereof (treating all
references in paragraphs (a) through (h) below to a "Change in Control of the
Company" as references to a "potential Change in Control of the Company"), of
any one of the following acts by the Company, or failures by the Company to act:

 

(a)the assignment to Grantee of any duties inconsistent (except in the nature of
a promotion) with the position in the Company that Grantee held immediately
prior to the Change in Control of the Company or a substantial adverse
alteration in the nature or status of Grantee’s position or responsibilities or
the conditions of Grantee’s employment from those in effect immediately prior to
the Change in Control of the Company;

 

(b)a reduction by the Company in Grantee’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time;

 

(c)the Company's requiring Grantee to be based more than fifty (50) miles from
the Company's offices at which Grantee were principally employed immediately
prior to the date of the Change in Control of the Company except for required
travel on the Company's business to an extent substantially consistent with
Grantee’s present business travel obligations;

 

(d)the failure by the Company to pay to Grantee any portion of Grantee’s current
compensation or compensation under any deferred compensation program of the
Company, within seven (7) days of the date such compensation is due;

 

(e)the failure by the Company to continue in effect any material compensation or
benefit plan in which Grantee participated immediately prior to the Change in
Control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Grantee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of Grantee’s
participation relative to other participants, than existed at the time of the
Change in Control;

 

(f)the failure by the Company to continue to provide Grantee with benefits
substantially similar to those enjoyed by Grantee under any of the Company's
pension, life insurance, medical, health and accident, or disability plans in
which Grantee was participating at the time of the Change in Control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Grantee of any
material fringe benefit enjoyed by Grantee at the time of the Change in Control
of the Company, or the failure by the Company to provide Grantee with the number
of paid vacation

- 6 -

 

--------------------------------------------------------------------------------



days to which Grantee is entitled on the basis of Grantee’s years of service
with the Company in accordance with the Company's normal vacation policy in
effect at the time of the Change in Control of the Company;

 

(g)the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

 

(h)any purported termination of Grantee’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(iii) below (and, if applicable, the requirements of Subsection 6(c) above),
which purported termination will not be effective for purposes of this
Agreement.

 

Grantee’s right to terminate Grantee’s employment pursuant to this Subsection
will not be affected by Grantee’s incapacity due to physical or mental
illness.  Grantee’s continued employment will not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.

 

(iii)A "Notice of Termination" will mean a notice which will indicate the
specific termination provision in this Agreement relied upon and will set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Grantee’s employment under the provision so indicated.

 

(iv)For purposes of this Section 7, “Cause” means

 

(a) the willful and continued failure by Grantee to substantially perform
Grantee’s duties with the Company (other than any such failure resulting from
Grantee’s incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by Grantee for
Good Reason, each as defined in Section 7 after a written demand for substantial
performance is delivered to Grantee by the Board, which demand specifically
identifies the manner in which the Board believes that Grantee has not
substantially performed Grantee’s duties; or

 

(b) the willful engaging by Grantee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.  For purposes of
this Subsection, no act, or failure to act, on Grantee’s part will be deemed
"willful" unless done, or omitted to be done, by Grantee not in good faith and
without reasonable belief that Grantee’s action or omission was in the best
interest of the Company.  

 

Notwithstanding the foregoing, Grantee will not be deemed to have been
terminated for Cause unless and until there will have been delivered to Grantee
a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice to Grantee and
an opportunity for Grantee, together with Grantee’s counsel, to be heard before
the Board), finding that in the good faith opinion of the Board Grantee was
guilty of conduct set forth above in this Subsection and specifying the
particulars thereof in detail.

- 7 -

 

--------------------------------------------------------------------------------



 

8.Minimum Performance Period.  If any event specified under Section 6 or 7 above
occurs on a date that would cause the Performance Period to be shorter than four
times as long as the period between the beginning of the Performance Period and
the date of this Agreement, then the Performance Period will end on the first
date after that period of time has elapsed.

9.Rights as Shareholder.  Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Target
Performance Shares will have all the rights of a shareholder, including but not
limited to the right to vote the Target Performance Shares and the right to
receive dividends and other distributions, except as otherwise specifically
provided in this Agreement; and provided that dividends and other distributions
paid on shares of Performance Shares shall be held by the Company on Grantee’s
behalf and shall be subject to the same vesting conditions applicable to the
Performance Shares, as provided in Section 3 hereof.

10.Book Entry.  The Target Performance Shares will be registered in the name of
the Grantee and held by the Company’s transfer agent in uncertificated form in a
restricted account.  As soon as practicable after the Vesting Date, the Company
will cause unrestricted shares to be transferred electronically to Grantee’s
brokerage account (or to the account of such Grantee's legal representative,
beneficiary or heir) equal to the number of Target Performance Shares and any
Additional Performance Shares that vest pursuant to this Agreement, subject to
the tax withholding provision of Section 13.

11.Adjustment of Terms.  In the event of corporate transactions affecting the
Company's outstanding Common Stock, the Committee will equitably adjust the
number and kind of Performance Shares subject to this Agreement to the extent
provided by the Plan.

12.Notice of Election Under Section 83(b).  If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to Performance Shares, he or she will provide a copy thereof to the
Company within 30 days of the filing of such election with the Internal Revenue
Service.

13.Withholding Taxes.  The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Performance Shares no later than the Vesting
Date.  Such tax obligations may be paid in whole or in part in vested
Performance Shares, valued at fair market value on the Vesting Date (which is
defined as the closing price on the New York Stock Exchange on the previous
trading day).  The Company and its Affiliates may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the Grantee.

14.The Committee.  Any determination by the Committee under, or interpretation
of the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

15.Limitation of Rights.  The Grantee will have no right to continued employment
by virtue of this Agreement.

16.Amendment.  The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of

- 8 -

 

--------------------------------------------------------------------------------



realization, provided that the Grantee's consent to such action will be required
unless the action, taking into account any related action, would not adversely
affect the Grantee, and further provided that in no event will the Agreement be
amended in any manner that would cause the issuance of Shares under this
Agreement to fail to qualify as excluded from the calculation of Internal
Revenue Code Section 162(m) covered compensation.

17.Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of Florida.

 

 

 

TECO ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Phil L. Barringer

 

 

 

 

Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantee

 

 

 




- 9 -

 

--------------------------------------------------------------------------------



Schedule A – Executive Officer Performance Goal

 

 

The “Executive Officer Performance Period” is the period beginning January 1,
20__ and ending on December 31, 20__, unless one of the events specified in
Subsections 6(b), 6(c) or Section 7 (an “Early Termination Event”) occurs, in
which case the Executive Officer Performance Period will end on the last day of
the quarter following the Early Termination Event, unless the Early Termination
Event occurs on a date that would cause the Executive Officer Performance Period
to be shorter than four times as long as the period between the beginning of the
Performance Period and the date of this Agreement, then the Executive Officer
Performance Period will end on the last day of the quarter after that period of
time has elapsed.

 

The “Executive Officer Performance Goal” for the Performance Period is earnings
before interest, taxes, depreciation and amortization (“EBITDA”) of at least
$_____, which shall be adjusted to exclude the effect of any of the following
events that impact EBITDA: (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; or (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30,
provided that the exclusion of the impact of the foregoing specified events from
the calculation of the Executive Officer Performance Goal shall only be made to
the extent permitted by Section 162(m) of the Code.  If the Executive Officer
Performance Period ends prior to December 31, 20__ due to the occurrence of an
Early Termination Event, the Executive Officer Performance Goal shall be
prorated for the number of quarters that elapsed, beginning on January 1, 20__
and ending on the last day of the quarter following the Early Termination Event.

 

If the Compensation Committee’s certification of achievement of the Executive
Officer Performance Goal is required under Section 162(m) of the Internal
Revenue Code, promptly after the end of the Executive Officer Performance
Period, the Company will submit its calculation regarding the Executive Officer
Performance Goal to the Compensation Committee for certification, and the
Performance Shares shall vest pursuant to the terms of this Agreement.      

 




- 10 -

 

--------------------------------------------------------------------------------



 

Schedule B – Prorated Performance Measurement

 

1.  The following table shall replace the table provided in Section 2 for
calculating the Performance Reward Percentage with respect to a Performance
Period that ends on December 31, 20__ pursuant to Section 6 or 7 of this
Agreement:

 

A

Performance

Measurement

B

Performance Reward

Percentage

Cumulative EPS of less than $___

0%

Cumulative EPS of $____

50%

Cumulative EPS of $___

100%

Cumulative EPS of $____ or more

150%

 

 

2.  The following table shall replace the table provided in Section 2 for
calculating the Performance Reward Percentage with respect to a Performance
Period that ends on December 31, 20__ pursuant to Section 6 or 7 of this
Agreement:

 

 

A

Performance

Measurement

B

Performance Reward

Percentage

Cumulative EPS of less than $____

0%

Cumulative EPS of $_____

50%

Cumulative EPS of $_____

100%

Cumulative EPS of $______ or more

150%

 

 

 

- 11 -

 